DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                                                       
                            Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
			         Drawings
The formal drawings are accepted. 

                                           Quayle Action

This application is in condition for allowance except for the following formal matters:   

		         Specification
The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/396,467 (i.e., now U.S. Patent No. 10,848,268 issued 04/26/2019.   


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


			     Allowable Subject Matter
Claims 1-20 are allowed.  
	The following is an examiner’s statement of reasons for allowance:
             Independent claim 1 of the present application teaches, for example, “A computer-implemented method for regenerating a data stream received at a second processor from a first processor across at least one communication network; the method comprising: receiving a plurality of data packets and one or more error correction data packets from the first processor, wherein the one or more error correction data packets are generated by the first processor in accordance with a target byte protection ratio for the data stream, the target byte protection ratio representing a target number of bytes of error correcting information per bytes of data in the data stream; populating a grid data structure of variable size with the plurality of received data packets; and utilizing the populated grid data structure and the received one or more error correction data packets to regenerate the data stream by correcting at least one lost, corrupt, or out of order data packet in the data stream”. 
The prior arts of record “Franklin et al. (US PN: 10,235,402) teaches techniques for combining GRID-ENCODED data storage systems, Donlan (US PN: 10,127,105) teaches techniques for extending grids in data storage systems, Paniconi (US PN: 10,034,023) teaches extended protection of digital video streams, Fischer et al. (US PN: 9,606,859) teaches advanced digital audio broadcasting forward error correction processing in packet mode utilizing tokens” including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “receiving a plurality of data packets and one or more error correction data packets from the first processor, wherein the one or more error correction data packets are generated by the first processor in accordance with a target byte protection ratio for the data stream, the target byte protection ratio representing a target number of bytes of error correcting information per bytes of data in the data stream; populating a grid data structure of variable size with the plurality of received data packets; and utilizing the populated grid data structure and the received one or more error correction data packets to regenerate the data stream by correcting at least one lost, corrupt, or out of order data packet in the data stream”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 17 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                  Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phonenumber for the organization where this application or proceeding is assigned is(703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112